DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections

Claims 1, 2, 8-12, and 18-20 are objected to because of the following informalities: 
- claim 1, “those historical body characteristics data” (lines 6-7) should be – [[those]] the plurality of historical body characteristics data --; “those historical air data” (line 7) should be -- [[those]] the plurality of historical air data --; “those air data” (line 15) should be – [[those]] the air data --; “those air quality index values” (line 16) should be – [[those]] the air quality index values --.
- claim 2, “the number of the specified values” (line 3) should be – [[the]] a number of the specified values --;
“those air data” (line 15) should be; “those air quality index values” (line 16) should be – [[those]] the plurality of air quality index values --; “those air quality index values” (line 4) should be – [[those]] the air quality index values --; “the number of the intervals of time” (lines 4-5) should be – [[the]] a number of the intervals of time --; “the number of the assessment results” (line 5) should be – [[the]] a number of the assessment results --.
- claim 8, “those air data” (line 3) should be -- [[those]] the air data --.
- claim 9, “those air quality index values” (line 2) should be – [[those]] the air quality index values --.
- claim 10, “those historical body characteristics data” (lines 2-3) should be – [[those]] the historical body characteristics data --; “those historical air data” (line 3) should be -- [[those]] the historical air data --.
- claim 11, “those air data” (line 11) should be -- [[those]] the air data --; “those air quality index values” (lines 13-14) should be – [[those]] the air quality index values --; “the air quality-health impacts assessment table” (lines 15-16), lacks antecedent basis.
- claim 12, “the number of the specified values” (line 3) should be – [[the]] a number of the specified values --; “those air quality index values” (line 4) should be – [[those]] the air quality index values --; “the number of the intervals of time” (lines 4-5) should be – [[the]] a number of the intervals of time --; “the number of the assessment results” (line 5) should be – [[the]] a number of the assessment results --.
- claim 18, “those air data” (line 3) should be -- [[those]] the air data --.
- claim 19, “those air quality index values” (line 2) should be – [[those]] the air quality index values --.
- claim 20, “those historical body characteristics data” (lines 2-3) should be – [[those]] the historical body characteristics data --; “those historical air data” (line 3) should be -- [[those]] the historical air data --.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: module generation module (e.g., claims 1, 11), input module (e.g., claims 1, 11), analysis module (e.g., claims 1, 11). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 11, the specification does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to convert a specified value of air data into air quality index values. For example, Fig. 4 discloses that AQI is calculated from selected values. Page 9, paragraph 2 – page 10, paragraph 1 of the specification discloses that specified values of air data can be converted to air quality index values but does not explain how.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite comparing the air quality index values with the air quality-health impacts assessment table (claim 1, lines 16-17; claim 11, lines 15-16). However, comparing values to a table is indefinite. It is unclear to which values in the table are the air quality index values compared.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (MPEP 2106), the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1 and 11 recite an abstract idea of “analyzing those historical body characteristics data and those historical air data to generate a model” (analysis, mental process; mathematical concept, see specification, page 7, line 12 – page 8, line 1), “inputting the body characteristics data of the current tested persons to the model to generate a plurality of air data that are corresponding to the current tested persons” (mathematical concept, see specification, page 8, lines 18-20), “selecting a specified value in each of those air data for converting into a plurality of air quality index values” (mathematical concept, see calculating AQI, Fig. 4), “selecting a specific value in those air quality index values for comparing with the air quality-health impacts assessment table to generate assessment results” (mental process, evaluation, Fig. 6).
Under step 2A, prong 2, the abstract idea is not integrated into a practical application of the abstract idea. 
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea.
A databank for storing data and an input module for providing data are directed to insignificant extra solution activities of data gathering (see MPEP 2106.05(g)). 
A model generation module, input module, and analysis module are part of a generic processor (see specification, page 5, lines 12-17). The mere nominal recitation of a generic processor does not take the claim limitation out of the abstract idea (MPEP 2104.04(a)(2) (III) (C).
Accordingly, the additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claims 2-10 and 12-20 do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2-9 are directed to data and are not additional elements that are significantly more than the abstract idea.
Claims 10 and 20 are directed to an abstract idea.
Thus, claims 1-20 are not patent eligible under 35 USC 101.

	Prior Art Notes

Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a small area real-time air pollution assessment system, comprising inputting the body characteristics data of the current tested persons to the model to generate a plurality of air data that are corresponding to the current tested persons (claims 1, 11) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (CN 201594088) discloses an indoor wireless air quality monitor (Abstract; paragraph 0007, line 1) comprising “making use of the processing ability of the ARM processor, the sensor information collected by the feature extraction, data fusion calculation in quantified manner to obtain comprehensive air pollution index P, and establishes the mechanism carrying out the indoor air quality comprehensive evaluation and grading warning, through mathematical modeling, analyzing and predicting the air quality in the future a space time” (paragraph 0007). Hu et al. further discloses “the sensor mainly comprising a temperature humidity sensor, a carbon dioxide sensor, a sulphur dioxide sensor, carbon monoxide sensor, oxygen concentration sensor and so on” (paragraph 0008). Hu et al. discloses the mathematical modeling predicts air quality based on sensor data from temperature humidity sensor, a carbon dioxide sensor, a sulphur dioxide sensor, carbon monoxide sensor, oxygen concentration sensor. However, the mathematical modeling does not predict air quality based on body characteristics data of the current tested persons.
Jorasch et al. (US 2021/0400142) discloses “[a]ir quality data could be integrated with other sensor data such as respiration or heart rate data to model how air quality impacts different aspects of exercise or health such as running performance, asthma risks, or lung cancer risks” (paragraph 2341, lines 23-27). However, the air quality data is picked up by a sensor (headset, paragraph 2341, lines 7-8, pollution sensors, lines 35-36), and the model does not generate air quality data based on sensed respiration or heart rate data.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        November 16, 2022